internal_revenue_service number release date index number ------------------------------------------------------------ --------- -------------------------- ---------------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- telephone number -------------------- refer reply to cc eee eb hw plr-116667-18 date date legend taxpayer -------------------------- trust a -------------------------------------------------------------------------------------------------------- ------ trust b -------------------------------------------------------------------------------------------------------- plan a -------------------------------------------------------------------------------------------------------- ----- plan b ----------------------------------------------------------------------- plan c ------------------------------------------------------- date -------------------- date --------------------- date --------------------------- dollar_figurea -------------- dollar_figureb -------------- dollar_figurec -------------- dollar_figured -------------- plr-116667-18 year ------- year ------ year ------- dear -------------- this responds to your representative’s letter dated date and later correspondence requesting a ruling regarding the tax consequences under sec_419 and sec_419a and sec_4976 of the internal_revenue_code code of amendments to trust a and trust b as described in greater detail below the amendments would allow certain assets in trust a and trust b to which taxpayer contributed in order to provide postretirement medical benefits for taxpayer’s employees to be used to provide current medical benefits for taxpayer’s employees facts taxpayer sponsors trust a which was established on date and holds assets that are used to provide postretirement medical benefits under plan a for taxpayer’s retired non-bargaining unit employees trust a received a determination_letter dated date stating that it is a voluntary employees’ beneficiary association veba under sec_501 taxpayer represents that it contributed dollar_figurea to trust a between year and year and deducted the contributions in accordance with sec_419 and sec_419a including sec_419a trust a holds dollar_figureb as of date dollar_figureb is more than dollar_figurea taxpayer represents that current_assets in trust a greatly exceed the actuarial liability for postretirement medical benefits under plan a for taxpayer’s retired non-bargaining unit employees taxpayer also sponsors trust b which was established on date and holds assets that are used to provide postretirement medical benefits under plan a for taxpayer’s retired bargaining unit employees trust b received a determination_letter dated date stating that it is a veba under sec_501 taxpayer represents that at all times since its establishment trust b has been a separate welfare_benefit_fund under a collective bargaining agreement within the meaning of sec_419a and sec_1_419a-2t of the income_tax regulations regulations taxpayer represents that it contributed approximately dollar_figurec to trust b between year and year and deducted the contribution sec_1 the assets in trust a greatly exceed the actuarial liability for postretirement medical benefits under plan a for taxpayer’s retired non-bargaining unit employees due to taxpayer’s large initial contributions a large settlement gain resulting from freezing benefits under plan a increased cost-shifting to participants lower participation and changes to the design of plan a plr-116667-18 in accordance with sec_419 and sec_419a including sec_419a trust b holds dollar_figured as of date dollar_figurec is more than dollar_figured taxpayer represents that current_assets in trust b greatly exceed the actuarial liability for postretirement medical benefits under plan a for taxpayer’s retired bargaining unit employees plan b provides medical benefits for taxpayer’s active non-bargaining and bargaining unit employees taxpayer currently funds benefits provided under plan b from its general assets plan a and plan b will be merged to form plan c in year plan c will provide postretirement medical benefits for taxpayer’s retired non-bargaining and bargaining unit employees and medical benefits for taxpayer’s active non- bargaining and bargaining unit employees following the merger taxpayer will amend trust a in year to permit as of the effective date of the amendment dollar_figurea of the assets in trust a to be used to provide postretirement medical benefits for taxpayer’s retired non-bargaining unit employees under plan c and medical benefits for taxpayer’s active non-bargaining unit employees under plan c taxpayer also will amend trust b in year to permit the value of assets in trust b to be used to provide postretirement medical benefits for taxpayer’s retired bargaining unit employees under plan c and medical benefits for taxpayer’s active non-bargaining unit employees under plan c trust a and trust b each provide that no amendment may be made that would cause any part of the income or corpus of the trust fund to be used for or diverted to purposes other than for the exclusive benefit of the participants or their eligible beneficiaries taxpayer represents that all amounts in trust a and trust b will at all times continue to be held for the exclusive benefit of the participants and beneficiaries of trust a and trust b as applicable_taxpayer further represents that the proposed amendments to trust a and trust b will be effective prospectively and will apply only with respect to active non-bargaining unit employee medical benefits incurred on or after the effective date of the amendments to trust a and trust b ie the amendments to trust a and trust b will only apply with respect to medical benefits newly payable on a prospective basis after the effective date of the amendments taxpayer represents that its taxable_year is the calendar_year with respect to trust a taxpayer represents that it will include dollar_figurea in gross_income in year under the tax_benefit_rule with respect to trust b taxpayer represents that it will include the value of assets in trust b on the effective date of the amendment in gross_income in year under the tax_benefit_rule taxpayer represents that no portion of the tax_benefit income the assets in trust b greatly exceed the actuarial liability for postretirement medical benefits under plan a for taxpayer’s retired bargaining unit employees due to taxpayer’s large initial contributions a large settlement gain resulting from freezing benefits under plan a increased cost-shifting to participants lower participation and changes to the design of plan a plr-116667-18 with respect to the assets in trust a or trust b is excludable under the exclusionary part of the tax_benefit_rule taxpayer represents that a contributions have been made to trust a and trust b by retired employees and the disbursements under each plan have exceeded the retired employee contributions to each respective trust on an annual basis b no active employee contributions have been made to trust a or trust b c the assets in trust a to be used for medical benefits for active non-bargaining unit employees will be limited to dollar_figurea d the assets in trust b to be used for medical benefits for active non-bargaining unit employees will not be limited and e neither trust a nor trust b have at any time since their establishment received a transfer of assets from another veba or another welfare_benefit_fund rulings requested taxpayer requests the following rulings ruling_request the amendment of trust a and the use of trust a assets to provide medical benefits to active non-bargaining unit employees will not be treated as a disqualified_benefit under sec_4976 and will not in and of itself result in excise_tax under sec_4976 ruling_request the amendment of trust b and the use of trust b assets to provide medical benefits to active non-bargaining unit employees will not be treated as a disqualified_benefit under sec_4976 and will not in and of itself result in excise_tax under sec_4976 ruling_request the amount of trust a assets that will be used to provide medical benefits for active non-bargaining unit employees under plan c and that will be included in taxpayer’s gross_income in the tax_year in which the trust a amendment is effective will be treated as a contribution within the meaning of sec_419 to trust a in that tax_year and taxpayer will be permitted to take deductions with respect to such trust a contributions used for medical benefits under plan c for active non- bargaining unit employees to the extent permitted by sec_419 and sec_419a ruling_request the amount of trust b assets that will be used to provide medical benefits for active non-bargaining unit employees under plan c and that will be included in taxpayer’s gross_income in the tax_year in which the trust b amendment is effective will be treated as a contribution within the meaning of sec_419 to trust b in that tax_year and taxpayer will be permitted to take deductions with respect to such trust b contributions used for medical benefits under plan c for active non- bargaining unit employees to the extent permitted by sec_419 and sec_419a law plr-116667-18 sec_61 of the code provides that unless otherwise excepted gross_income includes all income from whatever source derived sec_111 provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent that the amount did not reduce the amount of tax_imposed_by_chapter_1 of the code generally the tax_benefit_rule requires a taxpayer who received a tax_benefit from a deduction in an earlier year to recognize income in a later year if an event occurs that is fundamentally inconsistent with the premise on which the deduction was initially based 460_us_370 see also 70_f3d_16 5th cir cert_denied 517_us_1208 the term tax_benefit_rule encompasses two concepts an inclusionary part and an exclusionary part 101_tc_35 the inclusionary part has been developed in the courts and requires a taxpayer to include a previously deducted amount in the current year’s income when a fundamentally_inconsistent_event has occurred the exclusionary part is partially codified at sec_111 and permits a taxpayer to exclude an amount that did not previously provide a tax_benefit when it was deducted the exclusionary part cannot apply unless the inclusionary part applies the tax_benefit_rule allays some of the inflexibilities of the annual accounting system under specific circumstances hillsboro national bank u s pincite the general purpose of the tax_benefit rules is to approximate the results produced by a tax system based on transactional rather than annual accounting id pincite the tax_benefit_rule will cancel out an earlier deduction when a later event is fundamentally inconsistent with the premise on which the deduction was initially based even in situations where there is no actual recovery_of funds id pincite one must consider the facts and circumstances of each case in light of the purpose and function of the provisions granting the deductions id pincite although it is usually helpful to determine whether the later event would have foreclosed the deduction if it had occurred within the same tax_year that inquiry is not an exclusive test see 267_f3d_1344 fed cir sec_419 provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund are not deductible under chapter but if they would otherwise be deductible are subject_to the limitation of sec_419 deductible under sec_419 for the taxable_year in which paid sec_419 limits the employer's deduction under sec_419 to a welfare_benefit fund's qualified_cost for the taxable_year the qualified_cost of a welfare_benefit_fund for a taxable_year is defined in sec_419 as the sum of the qualified_direct_cost for plr-116667-18 the taxable_year and subject_to the limitation of sec_419a any addition to a qualified_asset_account for the taxable_year under sec_419 the qualified_cost for any taxable_year is reduced by the welfare_benefit fund's after-tax_income for the taxable_year sec_419 provides that the term qualified_direct_cost means with respect to any taxable_year the aggregate amount including administrative expenses that would have been allowable as a deduction to the employer with respect to the benefits provided during the taxable_year if those benefits were provided directly by the employer and the employer used the cash_receipts_and_disbursements_method of accounting sec_419 provides that for purposes of sec_419 a benefit is treated as provided when that benefit would be includible in the gross_income of the employee if provided directly by the employer or would be so includible but for any provision of chapter of the code excluding that benefit from gross_income sec_419 defines the term welfare_benefit_fund to include any fund through which the employer provides welfare benefits to employees or their beneficiaries the term fund is defined in sec_419 to include an organization described in sec_501 sec_419a defines the term qualified_asset_account to include any account consisting of assets set_aside to provide for the payment of medical benefits sec_419a provides that no addition to any qualified_asset_account may be taken into account under sec_419 to the extent the addition results in the amount of the account exceeding the account limit sec_419a provides that except as otherwise provided in this subsection the account limit for any qualified_asset_account for any taxable_year is the amount reasonably and actuarially necessary to fund a claims incurred but unpaid as of the close of the taxable_year for benefits referred to in subsection a and b administrative costs with respect to the claims sec_419a provides that the account limit for any taxable_year may include a reserve funded over the working lives of the covered employees and actuarially determined on a level basis using assumptions that are reasonable in the aggregate as necessary for post-retirement medical benefits to be provided to covered employees determined on the basis of current medical costs sec_419a provides that no account limits shall apply in the case of any qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement plr-116667-18 sec_1_419a-2t q a-1 of the regulations provides that contributions to a welfare_benefit_fund maintained pursuant to one or more collective bargaining agreements and the reserves of such a fund generally are subject_to the rules of sec_419 sec_419a and sec_512 of the code however neither contributions to nor reserves of such a collectively bargained welfare_benefit_fund shall be treated as exceeding the otherwise applicable limits of sec_419 sec_419a or sec_512 until the earlier of i the date on which the last of the collective bargaining agreements relating to the fund in effect on or ratified on or before the date_of_issuance of final regulations concerning such limits for collectively bargained welfare_benefit funds terminates determined without regard to any extension thereof agreed to after the date_of_issuance of such final regulations or ii the date years after the issuance of such final regulations sec_4976 imposes a percent excise_tax if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year sec_4976 defines the term disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer analysis and conclusions tax_benefit_rule as explained above the tax_benefit_rule is implicated when a taxpayer has taken a deduction in a prior year and in a subsequent year an event occurs that is fundamentally inconsistent with the premise of the deduction taxpayer made contributions to trust a for the purpose of providing postretirement medical benefits for taxpayer’s retired non-bargaining unit employees taxpayer deducted the contributions in accordance with sec_419 and sec_419a including sec_419a the proposed amendment to trust a will allow as of the effective date of the amendment dollar_figurea of the assets in trust a to be used to provide medical benefits to taxpayer’s active non-bargaining unit employees this use is fundamentally inconsistent with the premise of the previously taken deductions the amendment of trust a therefore will implicate the tax_benefit_rule taxpayer represents that it will include dollar_figurea in gross_income in year under the tax_benefit_rule furthermore taxpayer represents that no portion of the tax_benefit income with respect to the assets in trust a is excludable under the exclusionary part of the tax_benefit_rule taxpayer made contributions to trust b for the purpose of providing postretirement medical benefits for taxpayer’s retired bargaining unit employees taxpayer deducted the amount of those contributions in accordance with sec_419a the proposed amendment to trust b will allow the assets in trust b to be used to provide current medical benefits to taxpayer’s active non-bargaining unit employees this use is fundamentally inconsistent with the premise of the previously taken deductions the amendment of trust b therefore will implicate the tax_benefit_rule taxpayer represents that it will include the value of assets in trust b on the effective date of the amendment plr-116667-18 in gross_income in year under the tax_benefit_rule furthermore taxpayer represents that no portion of the tax_benefit income with respect to the assets in trust b is excludable under the exclusionary part of the tax_benefit_rule ruling_request sec_1 and as explained above sec_4976 imposes a percent excise_tax if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year a disqualified_benefit is defined in sec_4976 to include any portion of a welfare_benefit_fund reverting to the benefit of the employer based on the information submitted by taxpayer the amendment of trust a and trust b or the use of trust a and trust b assets to provide medical benefits to active non-bargaining unit employees will not result in any portion of either trust a or trust b reverting to the benefit of taxpayer thus the amendment of trust a and trust b and the use of trust a and trust b assets to provide medical benefits to active non-bargaining unit employees will not result in a disqualified_benefit within the meaning of sec_4976 and the transaction will not in and of itself cause taxpayer to be liable for the excise_tax imposed by sec_4976 ruling_request sec_3 and the amount of trust a and trust b assets that are used to provide medical benefits under plan c and that will be included in taxpayer’s gross_income in year will be treated as a contribution within the meaning of sec_419 to trust a and trust b respectively in that tax_year and taxpayer may take deductions with respect to such contribution to the extent permitted by sec_419 and sec_419a taxpayer will not be considered to have contributed to trust a or trust b any amount that exceeds the amount that taxpayer is taking into income under the tax_benefit_rule pursuant to this ruling accordingly the total amount that taxpayer may deduct under sec_419 and sec_419a as a result of the amendments of trust a and trust b cannot exceed the amount taken into income under the tax_benefit_rule as a result of the amendments we assume without expressing an opinion for purposes of this ruling that trust a and trust b may be amended as described and that the proposed amendments otherwise can be effectuated and do not fail to meet the requirements of other applicable federal and state law except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed regarding the amount of any deductions under sec_419 and sec_419a this ruling is directed only to the taxpayer requesting it specifically no opinion is expressed regarding the tax consequences to trust a and trust b of the proposed amendments including for example under sec_1001 nor is any opinion expressed regarding the status under sec_501 of trust a or trust b sec_6110 provides that this ruling may not be used or cited as precedent plr-116667-18 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely janet a laufer senior technician reviewer health welfare branch office of associate chief_counsel employee_benefits exempt_organizations and employment_taxes cc
